     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,                    :
                                             :
v.                                           :      CRIMINAL INDICTMENT
                                             :      NO.: 2:20-CR-23-SCJ-JCF
DELVECCHO WALLER, JR.                        :

                                     ORDER

      This case is before the Court on Defendant’s Motion To Return Mr. Waller

To Local Jurisdiction (Doc. 45) and Motion For Extension Of Time To Submit

Supplemental Brief (Doc. 55).

                      Factual And Procedural Background

      Defendant was arrested and charged in Hall County, Georgia with state law

criminal charges arising from the same June 2, 2020 allegations giving rise to the

Indictment in this case, i.e., burning a City of Gainesville Police Department patrol

unit, and on June 3, 2020 a Hall County Magistrate Judge ordered that he be held

without bail. (See Doc. 45 at 1; Doc. 47-1 at 1; Doc. 61 at 1). Defendant was then

held at the Hall County Detention Center. (Doc. 56 at 2). The Hall County

Probation Office also issued a probation violation warrant for Defendant’s arrest,

and according to Defendant, the Hall County probation office placed a “detainer”

on Defendant for violating his probation based on the new offenses. (Doc. 56 at 3;

Doc. 61 at 1). On June 16, 2016, the Government filed an Indictment in this Court

                                         1
        Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 2 of 19




charging Defendant, along with his co-defendants Jesse James Smallwood, Bruce

Thompson, Judah Coleman Bailey, and Dashun Martin, with conspiracy “to

maliciously damage and destroy, by means of fire and explosive materials” a City

of Gainesville Police Department patrol unit (Count One) and arson (Count Two).

(Doc. 1). On the same day, the Court entered a Writ Of Habeas Corpus Ad

Prosequendum, which commanded “[a]ny U.S. Marshal, Warden, Hall County Jail,

and/or any other authorized officer” that Defendant be detained before the

undersigned for a videoconference at 1 p.m. on June 23, 2020 “and from day to

day thereafter until discharged by the Court, then and there to be arraigned/tried on

the indictmen[t] and receive and abide by the judgment of this Court in [this] case,

thence to be returned to the custody from which he came, and have you this writ.”

(Doc. 18).1 Although this Court issued an arrest warrant for Defendant, it was

returned unexecuted “due to [Defendant] being processed on a WRIT.” (Doc. 38).

The Court held an initial appearance and arraignment on June 23, 2020, at which

time the Court noted “Def[endants] are not eligible for consideration of release on

bond by this Court at this time since they appeared on a writ and remain in state

custody.” (Doc. 30-1). Defendant is now being held at the Robert A. Deyton

Detention Center (RAD) in Lovejoy, Georgia, approximately 80 miles south of

Gainesville, Georgia. (Doc. 45 at 2). Defendant’s counsel states that the U.S.


1
    The Court issued writs for the other defendants as well. (See Docs. 17, 19-22).
                                            2
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 3 of 19




Marshal’s office has informed him that Defendant is being housed at RAD because

the Hall County Sheriff’s Office is not accepting federal detainees in the Hall

County Detention Center. (Doc. 56 at 6).

      On July 8, 2020, Defendant filed a Motion To Return Mr. Waller To Local

Jurisdiction (Doc. 45), requesting that Defendant be returned to the Hall County

Detention Center or “[i]n the alternative to immediately bring [him] to the United

States Courthouse in Gainesville each and every time that his counsel desires to

meet with [him], place him in a conference room, provide suitable food/beverage

in accordance with standing feeding times for detainees, and allow him to remain

for the duration of the meeting as determined by his counsel[.]” (Id. at 7). The

Government responded to Defendant’s motion on July 20, 2020 (Doc. 47), and

Defendant submitted a reply (Doc. 48). The Court then held a conference with

counsel on July 28, 2020, during which the Court questioned whether the Court has

the authority to order the U.S. Marshal to return Defendant to the Hall County

Detention Center, or alternatively, whether the Court has the authority to dissolve

the writ. (See Doc. 49; Doc. 56 at 1). The Court then directed the parties to

provide supplemental briefs on Defendant’s motion. (See Doc. 49).




                                        3
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 4 of 19




      Defendant filed a supplemental brief on August 6, 2020 (Doc. 56)2 in which

he stated, among other things, that the Hall County Superior Court had granted him

a recognizance bond (id. at 5).        Defendant posited that “he may now be

immediately eligible for a bond in this Court,” and that “all questions presented

would be rendered moot if the Court were to grant [him] a bond in this matter.”

(Id.). He conceded that he “continue[s] to have a probation violation detainer in

the superior court, but that is before a third judge and his state counsel is seeking a

probation bond,” which the state prosecutor opposed. (Id). Defendant otherwise

conceded that the Court cannot order the U.S. Marshal “to house a particular prison

in a particular facility,” but contends that “[t]he Court may dissolve its own writ,

maintain the prosecution, and allow [Defendant] to be returned to address any

other holds or detainers.” (Id. at 7). The Government responded to Defendant’s

supplemental brief with respect to whether the Court can and should dissolve the

writ, but the Government did not respond to Defendant’s assertion that he “may

now be eligible for a bond in this Court” in light of receiving a bond in state court.

(Doc. 58). The Court therefore held a conference with counsel on August 21, 2020

to discuss whether the Court can hold a detention hearing for Defendant and

directed the parties to provide supplemental briefing on that issue. (Doc. 60). The

Government filed its supplemental brief on August 27, 2020 (Doc. 61) and

2
 Defendant’s motion for extension of time to submit his supplemental brief (Doc.
55) is DENIED AS MOOT because he timely filed the brief.
                                       4
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 5 of 19




Defendant filed his brief the next day (Doc. 62). With briefing complete, the Court

now considers the merits of Defendant’s motion.

                                     Discussion

I.    Motion To Direct That Defendant Be Returned To Hall County

      Defendant requests that the Court direct that he be returned to the Hall

County Detention Center due to difficulties related to the distance his attorney—

who is located in Gainesville, Georgia—must travel to meet with his client as well

as difficulties his attorney has had communicating with Defendant at the RAD

facility, including difficulties scheduling meetings with his client through RAD

personnel; limited interview rooms; prohibitions on in-person visits due to

COVID-19; technical difficulties with telephone and Zoom calls; difficulties

having private communications; and the possibility that a telephone call between

Defendant and his attorney was recorded. (See generally Docs. 45, 48). Defendant

concedes, however, that “it is clear that the Court may not order the U.S. Marshal[]

to house a particular prisoner in a particular facility.” (Doc. 56 at 7). He also

candidly acknowledged that he “has learned of no statutory or case authority that

specifically authorizes this Court to order him returned to the Hall County

Detention Center based upon the remoteness of his detention from his lawyer, the

Court, or the area of case investigation,” or “any specific authority for the Court to




                                          5
      Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 6 of 19




order him returned here based upon the denial of his right to communicate

confidentially with counsel.” (Id. at 9).

      While the Court notes counsel’s concerns raised in Defendant’s motion

concerning the time and expense involved in traveling to Lovejoy to meet with his

client, Defendant has not provided authority to support his motion that he be

returned to the local jurisdiction barring dissolution of the writ that is the basis for

the U.S. Marshal holding Defendant, an issue discussed below.              As for the

difficulties counsel described in meeting with Defendant at RAD, counsel

represented on August 6, 2020 that the Marshal’s office “offered to assist in

scheduling video visitation and informed counsel that the RAD information

regarding necessity of a SIP connection was not proper and would address the

problem directly”; “RAD contacted counsel and offered a video visit using

WebX,” and counsel was able to speak privately with his client on July 31, 2020;

“counsel has spoken directly with the inmate visitation coordinator at RAD who

assured counsel that the middle of the three phones in the bonding area are not

monitored or recorded”; and “the RAD visitation coordinator has been much more

responsive to requests for client contact.” (Doc. 56 at 6). Notwithstanding these

improvements in his ability to communicate with his attorney, Defendant asserts

that “ease of client communication remains grossly inferior to that which would be

available in the Hall County Detention Center” and that these “new facts . . .

                                            6
      Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 7 of 19




should not be inferred as an abandonment of the motion or a waiver of objections

to the interference with [his] Sixth Amendment rights.” (Id. at 6-7). The Court

finds that Defendant has not demonstrated that his Sixth Amendment rights to

counsel have not been violated or that the described communication difficulties

support his request to be transferred from RAD.

      Defendant’s motion for an order directing that he be transferred back to the

Hall County Detention Center (Doc. 45) is DENIED.3 If Defendant has continued

difficulties communicating with his attorney while he is housed at RAD, he may

bring those difficulties to the Court after consultation with the U.S. Marshal, the

Assistant United States Attorney, and/or RAD personnel in an effort to resolve

those issues.4



3
  Defendant’s alternative request that the U.S. Marshals bring him “to the United
States Courthouse in Gainesville each and every time that his counsel desires to
meet with [him], place him in a conference room, provide suitable food/beverage
in accordance with standing feeding times for detainees, and allow him to remain
for the duration of the meeting as determined by his counsel” (Doc. 45 at 7) is also
DENIED as he has not shown that the conditions at RAD warrant the required use
of the U.S. Marshal’s resources to provide such relief.
4
  Counsel asserted on August 27th that “those problem have returned,” i.e., the
RAD telephone systems were down for most of last week. It has taken 3 days to
get a response to my request for an in-person visit. Counsel will now have to
travel to RAD on the weekend to timely confer with [Defendant] regarding the
matters presented in this brief and responsive brief.” (Doc. 62 at 1-2). It is not
clear that technical difficulties involving RAD’s phone system indicates that the
problems described in Defendant’s motion have continued or whether the phone
issues have continued, so the parties should work together to make sure that
Defendant and his counsel are able to adequately communicate. If communication
                                          7
      Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 8 of 19




II.   Request To Dissolve The Writ

      “Habeas corpus ad prosequendum, a writ derived from English common

law, has historically been ‘issue[d] when it [wa]s necessary to remove a prisoner,

in order to prosecute . . . in any court, or to be tried in the proper jurisdiction

wherein the fact was committed.’ ” United States v. Kelly, 661 F.3d 682, 686 (1st

Cir. 2011) (quoting 3 William Blackstone, Commentaries, *130). “The writ is

‘issued directly by a court of the jurisdiction where an indictment, information, or

complaint has been lodged against the prisoner.’ ” Id. (quoting Stewart v. Bailey, 7

F.3d 384, 389 (4th Cir. 1993)). “It operates as ‘a court order requesting the

prisoner’s appearance to answer charges in the summoning jurisdiction.’ ” Id.

(quoting Stewart, 7 F.3d at 389). “The writ of habeas corpus ad prosequendum,

like other writs of habeas corpus, is issued to the custodian of the detained

individual.” Id.

      “When state and federal authorities exercise jurisdiction over a person at the

same time, ‘primary jurisdiction is generally determined by which one first obtains

custody of, or arrests, the person.’ ” Elwell v. Fisher, No. 11-2595 (RHK/LIB),

2012 U.S. Dist. LEXIS 84823, at *9 (D. Minn. Apr. 25, 2012) (quoting United

States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005)), adopted by 2012 U.S. Dist.

LEXIS 83666 (D. Minn. June 18, 2012). “Primary jurisdiction continues with the

continues to be a problem, Defendant should file the appropriate motion and the
Court will consider whether it should hold a hearing on those issues.
                                         8
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 9 of 19




first sovereign to have actual physical custody of the person until the first

sovereign ‘relinquishes its priority in some way’ such as release on bail, dismissal

of charges, parole, or expiration of the sentence.” Id. In this case, Georgia

arrested Defendant first and was the first sovereign to have actual physical custody

of him; Georgia thus has primary jurisdiction and retains primary custody of him.

See, e.g., Bonds v. United States, No. 2:13cv542-WKW (WO), 2015 U.S. Dist.

LEXIS 123550, at *22 (M.D. Ala. Aug. 20, 2015) (“Although federal authorities

took temporary custody of Bonds pursuant to the writ of habeas corpus ad

prosequendum on the federal drug charges, the State of Georgia still retained

primary custody of him,” and he “remained in custody of the Georgia authorities

during the time he was transferred for prosecution on the federal charges.”),

adopted by 2015 U.S. Dist. LEXIS 122577 (M.D. Ala. Sept. 15, 2015). “Issuance

of a writ of habeas corpus ad prosequendum, in order to transfer a prisoner for

prosecution in the proper jurisdiction, ‘d[oes] not alter [the defendant’s] custody

status. It merely change[s] the location of his custody.’ ” Elwell, 2012 U.S. Dist.

LEXIS 84823, at *9 (quoting Munz v. Michael, 28 F.3d 795, 798 (8th Cir. 1994)).

Courts have repeatedly stated that when a prisoner is transferred from the

sovereign with primary jurisdiction to the requesting sovereign by writ of habeas

corpus ad prosequendum, the prisoner is simply “on loan” to the requesting

sovereign, in this case the United States. See, e.g., Kelly, 661 F.3d at 686; United

                                         9
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 10 of 19




States v. Hayes, 535 F.3d 907, 910 (8th Cir. 2008); Thomas v. Brewer, 923 F.2d

1361, 1367 (9th Cir. 1991); Causey v. Civiletti, 621 F.2d 691, 693 (5th Cir. 1980);

Crawford v. Jackson, 589 F.2d 693, 695-96 (D.C. Cir. 1978); Walker v. Warden,

FCC Coleman, USP II, No. 5:18-cv-123-Oc-02PRL, 2019 U.S. Dist. LEXIS

31142, at *8-9 (M.D. Fla. Feb. 27, 2019); Hilton-Thomas v. Hastings, No. CV213-

030, 2013 U.S. Dist. LEXIS 143333, at *6 (S.D. Ga. June 17, 2013).

      In an effort to resolve the issues raised in Defendant’s motion, during the

July 28th teleconference the Court requested the parties to address the Court’s

authority to dissolve the writ and return Defendant to the physical custody of Hall

County, where presumably he would be housed in the Hall County Detention

Center as he requests until or unless the state released him on a bond or by other

means, at which time a federal detainer could dictate that he would return to

federal custody on the pending federal charges. (See Doc. 49). Defendant asserts

in response that “[t]he Court may dissolve its own writ, maintain the prosecution,

and allow [him] to be returned to address any other holds or detainers.” (Doc. 56

at 7). Defendant challenges the issuance of the writ in the first place on the

grounds of lack of “substantive or procedural due process regarding the issuance of

this writ as required under the Fourteenth Amendment to the U.S. Constitution,”

and he “hereby lodges his official objection to the denial of said due process.”

(Doc. 59 at 2). Defendant argues that the denial of due process “is particularly

                                        10
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 11 of 19




significant insofar as the Government now argues that the writ serves to hold his

body continuously without bond until the federal case is completely resolved,” so

that “the Government would provide no pre-issuance OR post-issuance review of

the Court’s granting of the Government’s petition for the writ.” (Id.). The Court

disagrees.

      In the first place, “[a]s the affected prisoner, [Defendant] lacks standing ‘to

attack the issuance and operation of the writ of habeas corpus ad prosequendum.’ ”

Murphy v. Cent. Falls Det. Facility Corp., No. 14-203S, 2014 U.S. Dist. LEXIS

183690, at *43-44 (D. R.I. Dec. 16, 2014) (quoting Derengowski v. U.S. Marshal,

377 F.2d 223, 224 (8th Cir. 1967) and collecting cases), adopted by 2015 U.S.

Dist. LEXIS 56723 (D. R.I. Apr. 30, 2015).          “A writ of habeas corpus ad

prosequendum is ‘a question of comity affecting the two governments’ and

‘involves no personal right of the prisoner.’ ” Id. at *44 (quoting McDonald v.

United States, 403 F.2d 37, 38 (5th Cir. 1968)5). Defendant posits that “the correct

way to use such a writ is when a state prisoner has already reached finality of

conviction in the state system and then and only then the Gov[ernment] desires to

commence a prosecution. In such a procedural posture, an accused in federal court

would have no pending matter in the state system other than the service of a


5
  Decisions of the Fifth Circuit handed down before Oct. 1, 1981 are binding
precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209
(11th Cir. 1981)(en banc).
                                        11
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 12 of 19




sentence.” (Doc. 59 at 2-3). But “the Eleventh Circuit has long recognized . . .

‘that a prison has no standing to contest an agreement between two sovereigns

concerning the temporary exchange of custody of the prisoner on a writ of habeas

corpus prosequendum or their agreement as to the order of his prosecution and

execution of sentences.’ ” Moody v. Stewart, No. 18-00063-CG-B, 2018 U.S. Dist.

LEXIS 235889, at *21-22 (S.D. Ala. Mar. 22, 2018) (quoting Chunn v. Clark, 451

F.2d 1005, 1006 (5th Cir. 1971) and collecting cases)6; see also Murphy, 2014 U.S.

Dist. LEXIS 183690, at *44 (“ ‘Thus, a defendant is without standing to pursue a

claim regarding the priority of custody between two sovereigns,’ ” and “[o]nly

Massachusetts has the authority to challenge the operation of the Writ and require

Murphy’s return to its custody[.]” (quoting United States v. Hill, No. 07-371, 2011

U.S. Dist. LEXIS 59255, at *6 (W.D. Pa. June 21, 2011))). There is no evidence

or representation that Georgia has requested Defendant’s return in this case.

      Moreover, Defendant has not provided a legal or factual basis showing why

the Court should dissolve the writ. Defendant contends that the Court has the


6
  In Moody v. Warden, Holman CF, 887 F.3d 1281 (11th Cir. 2018), the Eleventh
Circuit explained that this lack of “standing” does not refer to Article III standing,
and the court went on to hold that the defendant did not have a cognizable right to
demand that the first sovereign, in that case the federal government, retain custody
of him until he finished his federal life sentence before relinquishing custody of
him to the requesting jurisdiction, the state of Alabama, for execution on his state
conviction where the United States did not object to Alabama retaining custody. In
this case, Georgia has not objected to the United States retaining physical custody
of him.
                                          12
       Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 13 of 19




authority to dissolve the writ if the case is dismissed without prejudice and urges

the Court to “dismiss the indictment without prejudice,” dissolve the writ, and

“allow [him] to return to Gainesville to address the probation violation hold” (Doc.

56 at 12-14), but he has not provided any basis for the Court to dismiss the

Indictment at this point.7

        Defendant also makes arguments concerning the Interstate Agreement on

Detainers (IAD) (see generally Doc. 56), but “[a] writ of habeas corpus ad

prosequendum is not a detainer and did not change [Defendant’s] status as being in

the custody of the State of Georgia at the time he was ‘borrowed’ on the writ.”

Taylor v. Rathman, No. 1:12-cv-01689-VEH-JEO, 2014 U.S. Dist. LEXIS 120800,

at *7 (N.D. Ala. Aug. 29, 2014) (citing United States v. Mauro, 436 U.S. 340, 358-

61 (1978) (holding that a writ of habeas corpus ad prosequendum is not a detainer

for purposes of the IAD)); see also United States v. Ragland, No. 09-14016-CR-

MOORE/LYNCH(s), 2009 U.S. Dist. LEXIS 139106, at *9 (S.D. Fla. June 19,

2009) (“explaining that “Writs of Habeas Corpus Ad Prosequendum are not

considered detainers under the Interstate Agreement on Detainers Act”).

        Accordingly, Defendant’s request that the Court dissolve the writ of habeas

corpus ad prosequendum is DENIED.

III.    Request For Detention Hearing

7
 Defendant has until October 5, 2020 to file his pretrial motions. (See Sept. 2,
2020 minute entry order).
                                     13
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 14 of 19




      Defendant asserts that in light of the fact that he has been granted a

recognizance bond in the Hall County Superior Court, “he may now be

immediately eligible for a bond in this Court,” although he acknowledges that he

still has a state probation violation hold or “detainer.” (Doc. 56 at 5). Defendant

also “concede[s] that the body of case law holds that the Court cannot grant a bond

at this time because he is present . . . on a writ,” but he asks that the Court “simply

inquire into the probable cause for his detention in the time honored tradition of

conducting a detention hearing.” (Doc. 62 at 2).

      The Court notes that the Eleventh Circuit has not squarely addressed the

issue of whether courts can hold detention hearings for defendants being held on a

writ, as opposed to an arrest warrant or other authorization for detention. In a

district court case in the Middle District of Florida, the court held that a defendant

being held on a writ of habeas corpus ad prosequendum is entitled to a detention

hearing. United States v. Troedel, No. 2:12-cr-81-FtM-29DNF, 2012 U.S. Dist.

LEXIS 145219 (M.D. Fla. Oct. 9, 2012).           In that case, the magistrate judge

declined to hold a detention hearing until after the defendant resolved his state

custody status. Id. at *2. The district court concluded that the defendant was

“entitled to a hearing on the issue of release or detention, and if detention is sought,

to a detention hearing under § 3142(f).” Id. at *4. The court reasoned that with

respect to defendants present in federal court on a writ, “[n]othing in the statute

                                          14
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 15 of 19




[i.e. 18 U.S.C. § 3142] disqualifies such a person from receiving a detention

hearing,” and the court cited other cases in which the courts had held detention

hearings for defendants held on writs. Id. at *3-4. In United States v. Dimmick, a

court in the Northern District of Iowa held a detention hearing for a defendant held

on a writ. 82 F. Supp. 3d 866 (N.D. Iowa 2015). The court cited Troedel in

support of its conclusion that the defendant was entitled to such a hearing and also

noted that the court could find no authority “that Section 3142 should not apply to

a federal criminal defendant who appears on a Writ. Neither Section 3142 nor any

other statute creates an exception for defendants appearing by Writ.” Id. at 869.

      More recently, in a case cited by the Government, a court in the District of

Colorado held that the Bail Reform Act does not apply to a defendant appearing in

federal court on a writ, and therefore the defendant was not entitled to a detention

hearing. See United States v. Rodriguez-Palacios, No. 19-cr-00010-CMA, 2019

U.S. Dist. LEXIS 174084, *4-10 (D. Colo. Oct. 7, 2019). The court further

considered whether the writ independently mandated federal detention and found

that the writ “mandates that Defendant remain in temporary federal custody until

the conclusion of the criminal proceedings against him.” Id. at *10-11.         The

undersigned finds the court’s reasoning in Rodriguez persuasive and similarly finds

that Defendant is not entitled to a detention hearing and that the writ mandates he

remain in temporary federal custody at this time.

                                        15
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 16 of 19




      First, as to the application of the Bail Reform Act, that Act provides that “[a]

judicial officer authorized to order the arrest of a person under section 3041 of this

title [18 U.S.C. § 3041] before whom an arrested person is brought shall order that

such person be released or detained, pending judicial proceedings, under this

chapter [18 U.S.C. §§ 3141 et seq.].” 18 U.S.C. § 3141(a). “Thus, under the plain

terms of the Act, it applies only to ‘arrested person[s].’ ” Rodriguez, 2019 U.S.

Dist. LEXIS 174084, at *5. The court in Rodriguez noted that in United States v.

Kelly, the First Circuit found that an appearance under a writ of habeas corpus ad

prosequendum was not an “arrest” for purposes of the Speedy Trial Act. 2019 U.S.

Dist. LEXIS 174084, at *5 (citing Kelly, 661 F.3d at 687). In Kelly, the court

explained, “Unlike an arrest, where an individual is taken into custody, the writ

requires only a temporary physical transfer of an already detained individual.” 661

F.3d at 687.     The court also pointed out that “[i]ssuance of the writ ad

prosequendum is not the beginning point of such restraints; by definition such

writs only issue to those already in custody on other charges.” Id. The court in

Rodriguez found such reasoning to be persuasive and “applies with equal force

under the Bail Reform Act given that the Bail Reform Act’s authority is only over

‘arrested person[s].’ ”    2019 U.S. Dist. LEXIS 174084, at *8. The court

acknowledged that “some other courts have held that the Bail Reform Act does

apply to persons appearing under writs of habeas corpus ad prosequendum,

                                         16
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 17 of 19




including the Troedel and Dimmick decisions discussed above, but found that

“none examined the impact of 18 U.S.C. § 3141(a)’s limitation of the judicial

officer’s ‘release and detention authority’ to ‘arrested person[s].’ ” Id. at *8-9.

      Here, as was the case in Rodriguez, an arrest warrant was issued but it was

not executed. (See Doc. 38). Instead, Defendant was brought to this Court and

continues to be held on a writ of habeas corpus ad prosequendum. (Doc. 18).

Thus, under the persuasive authority of Kelly and Rodriguez, he was not an

“arrested person” for purposes of the Bail Reform Act, and the Court will not hold

a detention hearing at this time.8 Moreover, as the court in Rodriguez found, the

writ mandates federal detention as it commands that Defendant be detained “from

day to day thereafter until discharged by the Court, then and there to be

arraigned/tried on the indictmen[t] and receive and abide by the judgment of this

Court in [this] case, thence to be returned to the custody from which he came,”

8
  The Government also argues that even if the Bail Reform Act applied, a detention
hearing “would be a waste of this Court’s resources” because Defendant “remains
in Georgia custody given the state probation warrant against him,” so even if the
Court held a detention hearing and did not detain Defendant, Defendant would
“remain in custody given his state probation warrant.” (Doc. 61 at 4-5). But if the
undersigned held a detention hearing and found that Defendant should be released
on the federal charges, he would obtain the relief he seeks in his motion, i.e.,
transfer back to Hall County. (See Doc. 45). Thus, a detention hearing decision
would not be moot due to his state probation violation hold as the Government
contends. Nevertheless, the Court finds that Defendant is not entitled to a
detention hearing at this time. The Government also argues that if the Court held a
hearing Defendant “would not qualify for release” due to his criminal history.
(Doc. 61 at 5). The Court does not reach that argument now and will consider the
Government’s assertion on that point if the Court later holds a detention hearing.
                                         17
     Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 18 of 19




(Doc. 18), and Defendant’s “detention by the State of [Georgia] remains the basis

for his detention hearing throughout proceedings in this Court.” 2019 U.S. Dist.

LEXIS 174084, at *10-11. If the State of Georgia releases its probation violation

“detainer” or hold, grants him a bond, or otherwise releases him from its custody,

the Court will then hold a detention hearing. See, e.g., Newman v. Cozza-Rhodes,

No. 11-cv-03262-WYD, 2012 U.S. Dist. LEXIS 73684, at *10 (D. Colo. May 29,

2012) (“Clearly, Applicant was no longer in ‘state custody’ following his release

on the PR bond.”). Defendant’s request to hold a detention hearing before he is

released from state custody9 is DENIED.

                                   Conclusion

      Defendant’s Motion To Return Mr. Waller To Local Jurisdiction (Doc. 45)

is DENIED. Defendant’s related requests to dissolve the writ and to grant him a

detention hearing are DENIED. The Court will hold a detention hearing in this

case if the state court lifts its probation violation hold or detainer or otherwise

releases him from state custody. Defendant’s Motion For Extension Of Time To

Submit Supplemental Brief (Doc. 55) is DENIED AS MOOT.




9
  In a supplemental filing submitted on September 17, 2020, Defendant stated that
he anticipated that a status conference regarding his state probation hold would
take place on that date. In that filing counsel also indicated that Defendant has
been diagnosed with COVID-19. In the event the probation hold is lifted
Defendant may renew his request for a detention hearing.
                                        18
Case 2:20-cr-00023-SCJ-JCF Document 66 Filed 09/17/20 Page 19 of 19




 IT IS SO ORDERED this 17th day of September, 2020.

                              /s/ J. Clay Fuller
                              J. Clay Fuller
                              United States Magistrate Judge




                                19
